Citation Nr: 0519668	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1954 to June 1956.

This appeal is from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which is the agency of original 
jurisdiction (AOJ) in this case.


FINDINGS OF FACT

1.  The veteran does not have corrected visual acuity of 
5/200 or less in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  He is not a patient at a 
nursing home because of mental or physical incapacity; is not 
unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable; does not need frequent 
adjustment of any special prosthetic or orthopedic 
appliances, which by reason of the particular disability 
cannot be done without aid; is not unable to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; is not unable to attend to the wants of 
nature; has no incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment; and is 
not bedridden.

2.  The veteran does not have a single disability rated as 
100 percent permanently disabling, nor is he substantially 
confined to his dwelling or the immediate premises.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension are 
not met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. 
§ 3.351, 3.352 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is so helpless as to be in need 
of the aid and attendance of another person or that he is 
housebound, and that special monthly pension is warranted.

Increased pension may be paid to a veteran by reason of the 
need for aid and attendance or by reason of being housebound.  
The veteran will be considered to be in need of regular aid 
and attendance if he is blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual fields to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance pursuant to the criteria found in § 3.352(a).  
38 C.F.R. § 3.351 (2004).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination, where "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a) (2004).

In addition, a veteran may receive an increased special 
monthly pension where, in addition to having a single 
permanent disability rated 100 percent, he has additional 
disability or disabilities ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent and involving different anatomical segments or 
bodily systems, or is "permanently housebound" which 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue through his lifetime.  
38 C.F.R. § 3.351(d) (2004).

The veteran retired in 1997, apparently due to lumbosacral 
spine pathology.  Private medical records reveal he has had 
an inferior wall myocardial infarction and subsequently, in 
July 2001, he had three-vessel coronary artery bypass graft 
as treatment for coronary artery disease.  Subsequent private 
and VA medical records show he is cardiac stable with 
controlled hypertension.  He has adult onset diabetes 
mellitus (DM Type II), which has become insulin dependent.  
Private and VA medical records show he started on insulin 
about September 2003, and he is consistently noncompliant 
with diet, and noncompliant or irregularly compliant with his 
prescribe insulin regimen.  He has had diabetic peripheral 
neuropathy at least since noted privately in October 2002 and 
confirmed in VA, subsequently outpatient and compensation 
examinations.

The veteran has had multiple VA examinations, and these show 
apparently deteriorating conditions regarding his back and 
diabetes especially, with his capacity for walking 
diminishing from two and a half miles, by his report on a 
January 2002 cardiology examination, to about five minutes, 
by his report on an August 2004 spine examination.  He has 
increasingly reported pain in the back and in the legs 
apparently related to both his spine and to his DM Type II.  
He has made a single report, to a July 2004 VA diabetes 
examiner, of a hospitalization for hypoglycemic symptoms.

VA compensation examinations of December 2001 and in July 
2004 found the veteran independent in all activities of daily 
living.  The examinations were arranged to specifically to 
determine whether he is in need of regular aid and attendance 
or is housebound are the most credible and probative evidence 
or record, because they are designed to elicit the pertinent 
information both by examination and by clinical interview.

VA examinations in July 2004 to determine his need for 
regular aid and attendance of another person or to determine 
if he was housebound, and to evaluate his heart, and to 
evaluate his diabetes all found him capable of self care and 
noted he lived alone.  He reported to a VA neurology examiner 
on August 2, 2004, that he lived alone and had someone to 
prepare meals and clean for him.

On August 16, 2004, a VA spine examiner noted that the 
veteran ambulated with a one-point cane.  The veteran 
reported that he had fallen twice.  No other VA or private 
examination or treatment record had previously noted his use 
of a cane.  The examiner noted that there was no record of a 
doctor's visit to corroborate the report of falling.  The 
veteran told the examiner that he had flair-ups of his back 
condition that lasted two months at a time.  He did not say 
how often.  He told the examiner that Dr. Gonzalez had given 
him a certificate to stay on the sofa.  The examiner noted 
that the veteran did not say when that was or for how long.  
The examiner noted that the veteran was independent of eating 
and toileting, but that he needed the help of his ex-wife to 
groom, dress, and bath him.  All other comments on his 
ambulation of record, both on formal examination and on 
outpatient review of systems had found him independently 
ambulatory.

The information can only have come from the veteran, because 
the painful and limited range of motion of the spine shown on 
examination was not consistent with the degree of limitation 
the veteran reported, and nothing in the examination or other 
records showed any sudden or recent increase in back 
disability, or limitations of the upper extremities, to 
explain the contraction between this examination report and 
every prior report of record.  The veteran also reported that 
he has had flair ups of his back condition, and that his 
private physician, shown by the record to be a cardiologist, 
had given him a not to stay on his sofa.  The examiner noted 
that the veteran did not report the duration of such a 
restriction.  The veteran has been retired since 1997.  
Nothing in the record explains why he would need a note or 
any permission to restrict his activities, unless he referred 
to a time when he did need written permission, such as before 
his retirement in 1997.

The veteran's vagueness and the inconsistency of his reports 
to the spine examiner are persuasive that the information he 
has provided is not credible.  The objective findings of the 
six other examinations he has had since filing his claim in 
October 2001 are far more persuasive as evidence of his 
ability to care for himself on a daily basis than are his 
reports to the August 2004 VA spine examiner or that 
examiner's findings.

The pathology does not comport with the inability to groom, 
dress, or bath himself.  Each examiner who opined on the 
question felt he was able to leave his home at will, although 
he has reported he does not leave his home.  He was noted in 
December 2001 and in July 2004 to be unable to drive and to 
need assistance to attend his examinations.  There are 
contradictions in the record in that he repeatedly told VA 
examiners that he lives alone.  In January 2005, he reported 
that he does not live alone, but that his sister lives with 
him.

The evidence of record showing the veteran's restrictions, 
such as his cardiologist's March 2002 statement that the 
veteran's neuropathy limits his ambulation, does not amount 
to evidence he needs the regular aid and attendance of 
another person.  The veteran submitted treatment records from 
his cardiologist through September 2003.  They well document 
his cardiac conditions.  They show, for example, that he 
terminated an exercise stress test in September 2003 because 
of exhaustion and leg pain.  Exhaustion and leg pain during 
an exercise test is not evidence of the need for regular aid 
and attendance, or of being housebound.

Looking to other bases for awarding special monthly pension, 
the veteran is not blind.  He does not have a disability 
ratable as 100 percent disabling with another, separate 
disability ratable as 60 percent disabling.  The veteran has 
a 60 percent disability rating for his lumbar disc disease 
with radiculopathy.  He cannot get a 100 percent disability 
rating for his on any basis, because no higher rating is 
available under the rating criteria in effect when the 
disability was first evaluated, see 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998), or under any rating scheme 
authorized by changes in the rating criteria during the 
pendency of his claim.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 3.71a, Diagnostic Codes 5235-43 
(general formula for rating diseases and injuries of the 
spine) (formula for rating intervertebral disc syndrome based 
on incapacitating episodes) (2004).  This is because the 
veteran's limitation of motion is such that when rated 
separately it cannot combine with his radiculopathy to make a 
100 percent rating for the disc disease.

Taking all of the outpatient and examination data available 
about his DM Type II, it is not so severe as to warrant a 100 
percent rating; see 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004) (criteria for rating diabetes mellitus).  Separately 
rating his radiculopathy due to disc disease and his 
peripheral neuropathy due to DM Type II cannot result in 
either spine or DM Type II conditions achieving a 100 percent 
rating, because the amount of overlapping symptoms between 
radiculopathy and neuropathy will either result in forbidden 
pyramiding, see 38 C.F.R. § 4.14 (2004), or, if 
manifestations can be separately ascertained, their 
contribution to the disability ratings of spine and diabetes 
ratings will be to small to let either reach 100 percent 
independently.

The veteran's coronary artery disease, status post MI, status 
post CABG x 3 with left ventricular dysfunction and arterial 
hypertension is rated 60 percent.  It is not ratable as 100 
percent disabling.  October 2002 treatment records from Dr. 
Gonzalez show his condition is stable.  February 2003 
echocardiography found an ejection fraction of 35-40 percent, 
and the September 2003 exercise stress test was terminated at 
7 METS for the symptoms that must present with less than 3 
METS workload to warrant a 100 percent rating for coronary 
artery disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2004).

In sum, he cannot qualify for special monthly compensation 
for having a 100 percent disability and an entirely separate 
60 percent disability.

The veteran's report to the August 2004 spine examiner that 
he stays in his house and needs help to leave the house is 
contradicted by the other examination reports of record, 
which show that he does leave his house at will.  VA 
outpatient records of September 2003 noted failure to reach 
the veteran by telephone; he was reached by telephone in May 
2004.  This evidence is consistent with the veteran's leaving 
his home, and therefore not being housebound.

The preponderance of the evidence is against finding the 
veteran at this time meets any of the criteria of the need 
for regular aid and attendance of another person or of being 
housebound.    38 U.S.C.A. §§ 1521, 5107 (West 2002); 
38 C.F.R. § 3.351, 3.352 (2004).

It is obvious that he has serious disabilities, and it 
appears that his diabetes is getting more severe.  He should 
not delay in applying for the benefit again if his condition 
deteriorates further.

The AOJ wrote to the veteran in November 2001, before initial 
adjudication of his claim, informing him of the information 
and evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The letter provided great detail on the criteria for 
establishing entitlement to the benefit he sought.  It 
advised him of his rights and of VA's and his respective 
obligations in producing information and evidence.  VA 
advised the veteran that he could submit evidence himself.  
Although not explicitly stating that he must submit evidence 
currently in his possession, the statement, read in context 
of the letter, notified the veteran that evidence in his 
possession was included in that should be presented for 
review.  VA has discharged its notice duties in this case.

VA has obtained the pertinent evidence of which it had notice 
and, where needed, authorization to obtain records.  
38 C.F.R. § 4.159(c)(1), (2) (2004).  Evidence is of record 
from the sources that the veteran identified.  Subsequent to 
the most recent VA examinations, he submitted additional 
private treatment records, including some not previously of 
record.  The veteran reported receipt of Social Security 
benefits, and a July 1997 letter from the Social Security 
Administration identified them as retirement benefits.  There 
is no indication that the benefits were predicated on a 
finding of disability.  There is no reason to infer that SSA 
has evidence pertinent to the veteran's claim.  VA has 
discharged its duty to obtain evidence to substantiate the 
veteran's claim.

VA has examined the veteran and obtained medical opinions 
responsive to his claim.  38 C.F.R. § 3.159(c)(4) (2004).

There has been no failure to obtain evidence.  The 
requirement to notify the veteran of such a failure is moot.  
38 C.F.R. § 3.159(e) (2004).


ORDER

Entitlement to special monthly pension is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


